Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 1 of 9

                                     Receipt number 9998-5141183




                                         19-54 C
Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 2 of 9
Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 3 of 9
Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 4 of 9
Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 5 of 9
Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 6 of 9
Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 7 of 9
Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 8 of 9
Case 1:19-cv-00054-PEC Document 1 Filed 01/10/19 Page 9 of 9
